                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a         §
BRAZOS LICENSING AND                §
DEVELOPMENT,                        §
                                    §   CIVIL ACTION No. 6:20-CV-00893-ADA
          Plaintiff,                §   CIVIL ACTION No. 6:20-CV-00916-ADA
                                    §   CIVIL ACTION No. 6:20-CV-00917-ADA
          v.                        §
                                    §
HUAWEI TECHNOLOGIES CO. LTD.,       §
et al.,                             §
                                    §
          Defendants.
                                    §




        DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                 TABLE OF CONTENTS
                                                                                                                                         Page
I.     Legal Standards.................................................................................................................. 1
       A.         General Claim Construction Principles ................................................................. 1
       B.         Means-Plus-Function Claim Construction Principles ............................................ 1
       C.         Indefiniteness ......................................................................................................... 3
II.    Patent-in-Suit (Case No. 6:20-cv-00917) .......................................................................... 3
III.   Disputed Terms of the ’962 Patent .................................................................................... 4
       A.         “load allocation alternative[s]” (claims 1, 5, 6, 9, 11, 12, 18, 22, 23, 24,
                  29, 33, 34, 35, 36, 40, 44, 45, 47) .......................................................................... 4
       B.         “maintenance means for maintaining logical nodes at least in first and
                  second parallel physical cluster nodes capable of transmitting data” (claim
                  29) .......................................................................................................................... 6
       C.         “execution means for changing, when a cluster node malfunctions, the
                  load allocation of the logical nodes of the load allocation alternatives, the
                  active logical nodes of which reside in the faulty cluster node, by changing
                  the logical nodes from standby to active and the active nodes to standby”
                  (claim 29) ............................................................................................................... 9
                  i.         The Specification Fails to Disclose Any Algorithm for the Current
                             Term ......................................................................................................... 10
                  ii.        “Processor and Memory of a Network Element” Alone are
                             Insufficient to Serve as the Corresponding Structure under 35
                             U.S.C. § 112, ¶ 6 ...................................................................................... 12
       D.         “defining means for defining an individual external routine address for
                  each load allocation alternative, on the basis of which data is transmitted
                  to the network element” (claim 29) ..................................................................... 13
       E.         “load allocation means for distributing the traffic in the apparatus on the
                  basis of a specific load allocation plan between the cluster nodes that
                  comprise logical nodes” (claim 32) ..................................................................... 15
                  i.         The Specification Fails to Disclose Any Algorithm for the Current
                             Term ......................................................................................................... 16
                  ii.        “Processor and Memory of a Network Element” Alone are
                             Insufficient to Serve as the Corresponding Structure under 35
                             U.S.C. § 112, ¶ 6 ...................................................................................... 17
       F.         “said maintenance means are also configured to maintain information on a
                  primary and a secondary cluster node associated with the load allocation
                  alternative” (claim 33) ......................................................................................... 18




                                                                    -i-
                                  TABLE OF CONTENTS
                                       (continued)
                                                                                                                       Page
G.   “changing means for changing load allocation in such a manner that after
     the switchover of a load allocation alternative, data is transmitted through
     a physical interface of the backup cluster node to the redundancy unit of
     the cluster node” (claim 34) ................................................................................. 19
     i.        An Algorithm is Required for this Means-Plus-Function Term .............. 20
     ii.       The Proper Corresponding Algorithm is that Proposed by Huawei ........ 21
H.   “switching means for transmitting data by using a routing address defined
     for the load allocation alternative even after a switchover of the load
     allocation alternative” (claim 35)......................................................................... 22
     i.        An Algorithm is Required for this Means-Plus-Function Term .............. 23
     ii.       The Proper Corresponding Algorithm is that Proposed by Huawei ........ 24
I.   “performing means for performing a switchover of a load allocation
     alternative inside the network element” (claim 36) ............................................. 25
     i.        The Specification Fails to Disclose Any Algorithm for the Current
               Term ......................................................................................................... 26
     ii.       “Processor and Memory of a Network Element” Alone are
               Insufficient to Serve as the Corresponding Structure under 35
               U.S.C. § 112, ¶ 6 ...................................................................................... 26




                                                   - ii -
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Abbott Laboratories v. Syntron Bioresearch, Inc.,
   334 F.3d 1343 (Fed. Cir. 2003)..................................................................................................5

Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech.,
    521 F.3d 1328 (Fed. Cir. 2008)........................................................................................ passim

B. Braun Med., Inc. v. Abbott Labs.,
    124 F.3d 1419 (Fed. Cir. 1997)..................................................................................................3

Bradium Technologies LLC v. Iancu,
   923 F.3d 1032 (Fed. Cir. 2019)..................................................................................................4

Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc.,
   412 F.3d 1291 (Fed. Cir. 2005)..................................................................................................2

Digital Retail Apps, Inc v. H-E-B, LP,
   2020 WL 376664 (W.D. Tex. Jan. 23, 2020) ..........................................................................12

EON Corp. IP Holdings LLC v. AT&T Mobility LLC,
  785 F.3d 616 (Fed. Cir. 2015).......................................................................................... passim

Ergo Licensing, LLC v. CareFusion 303, Inc.,
   673 F.3d 1361 (Fed. Cir. 2012)........................................................................................ passim

Function Media, L.L.C. v. Google, Inc.,
   708 F.3d 1310 (Fed. Cir. 2013)........................................................................................ passim

In re Katz Interactive Call Processing Patent Litig.,
    639 F.3d 1303 (Fed. Cir. 2011)........................................................................................ passim

Masco Corp. v. United States,
  303 F.3d 1316 (Fed. Cir. 2002)..................................................................................................1

Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc.,
  248 F.3d 1303 (Fed. Cir. 2001)..................................................................................................2

Nautilus Inc. v. Biosig Instruments, Inc.,
   572 U.S. 898 (2014) ...................................................................................................................3

Net MoneyIN, Inc. v. VeriSign, Inc.,
   545 F.3d 1359 (Fed. Cir. 2008)....................................................................................10, 15, 26



                                                                 - iii -
Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)..............................................................................................1, 5

Rain Computing, Inc. v. Samsung Electronics America, Inc., et al.,
   989 F.3d 1002 (Fed. Cir. 2021)............................................................................................7, 12

Sonix Tech. Co., Ltd. v. Publ’ns Int’l, Ltd.,
   844 F.3d 1370 (Fed. Cir. 2017)..................................................................................................3

Typhoon Touch Technologies, Inc. v. Dell, Inc.,
   659 F.3d 1376 (Fed. Cir. 2011)..........................................................................................12, 17

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015)........................................................................................ passim

WMS Gaming, Inc. v. Int’l Game Tech.,
  184 F.3d 1339 (Fed. Cir. 1999)..................................................................................................2

Statutes

35 U.S.C. § 112, ¶ 2 .........................................................................................................................3

35 U.S.C. § 112, ¶ 6 ............................................................................................................... passim




                                                                   - iv -
                           TABLE OF EXHIBITS

Exhibit   Description
Ex. 1     Declaration of Tal Lavian PH.D. regarding Claim Construction (“Lavian
          Decl.”)




                                     -v-
            Pursuant to the deadline set forth in the Scheduling Order (See, e.g., -00917, Dkt. 29), and

     the guidelines regarding claim construction set forth in the Order Governing Proceedings in Patent

     Cases (“OGP”) (Version 3.3), Defendants Huawei Technologies Co., Ltd., et al., (collectively,

     “Huawei”) respectfully submit this Responsive Claim Construction Brief to Plaintiff’s

     (“WSOU’s”) Opening Claim Construction Brief (“Opening Brief”) (See, e.g., -00917, Dkt. 40).1

I.          Legal Standards

            A.      General Claim Construction Principles

            The words of a patent claim “are generally given their ordinary and customary meaning.”

     Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citations omitted). This is the

     meaning they would have to a person of ordinary skill in the art in view of the intrinsic evidence,

     i.e., the claims, the specification, and the prosecution history. See id. at 1313. “The construction

     that stays true to the claim language and most naturally aligns with the patent’s description of the

     invention will be, in the end, the correct construction.” Id. at 1316 (quoting Renishaw PLC v.

     Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998)).

            B.      Means-Plus-Function Claim Construction Principles

            Section 112, Paragraph 6 (pre-AIA)2 provides that a structure may be claimed as a “means

     . . . for performing a specified function,” and that an act may be claimed as a “step for performing

     a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002). The

     scope of such “means-plus-function” claims is limited “to only the structure, materials, or acts



     1
             This Brief addresses the disputed claim terms for Case Nos. 6:20-cv-00893, -00916, and -
     00917. Given the restrictions in OGP (Version 3.3) governing the number of disputed claim terms
     that the parties may collectively present to the Court, the parties are not presenting any disputed
     claim terms for Case No. 6:20-cv-00893 (U.S. Pat. No. 7,933,211) and Case No. 6:20-cv-00916
     (U.S. Pat. No. 7,406,074).
     2
             As the patent-in-suit in the Case No. 6:20-cv-00917 (U.S. Patent No. 7,423,962) was filed
     in June 2003 (PCT filing date), the pre-AIA statutes apply in this case.


                                                    -1-
described in the specification as corresponding to the claimed function and equivalents thereof.”

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015). Construing a means-

plus-function limitation is a two-step process. First, courts determine the function of the means-

plus-function limitation. Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303,

1311 (Fed. Cir. 2001). Second, courts determine “the corresponding structure described in the

specification and equivalents thereof.” Id. The structure in the specification is “corresponding”

only if “the specification or prosecution history clearly links or associates that structure to the

function recited in the claim.” Id. The corresponding structure “must include all structure that

actually performs the recited function.” Default Proof Credit Card Sys. v. Home Depot U.S.A.,

Inc., 412 F.3d 1291, 1298 (Fed. Cir. 2005).

       “In cases involving a computer-implemented invention in which the inventor has invoked

means-plus-function claiming, [the Federal Circuit] has consistently required that the structure

disclosed in the specification be more than simply a general purpose computer or microprocessor.”

Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). A

general purpose computer, in effect, becomes a special purpose computer once it is programmed

to perform a particular function. See id.; see also WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d

1339, 1348 (Fed. Cir. 1999). Where the corresponding structure is a special purpose computer,

the specification must provide an algorithm for accomplishing the claimed function. See Function

Media, L.L.C. v. Google, Inc., 708 F.3d 1310, 1318 (Fed. Cir. 2013) (“When dealing with a ‘special

purpose computer-implemented means-plus-function limitation,’ we require the specification to

disclose the algorithm for performing the function.”).

       An algorithm is “a step-by-step procedure for accomplishing a given result.” Ergo

Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). To qualify as a




                                               -2-
      “corresponding structure” under §112, ¶ 6, the algorithm must be clearly linked in the specification

      to the function recited in the claim. See B. Braun Med., Inc. v. Abbott Labs., 124 F.3d 1419, 1424

      (Fed. Cir. 1997). The algorithm may be described in “any understandable terms,” such as “a

      mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient

      structure.” Ergo Licensing, LLC, 673 F.3d at 1365.

             C.      Indefiniteness

             Patent claims must particularly point out and distinctly claim the subject matter regarded

      as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

      must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

      Nautilus Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim is

      invalid as indefinite. See id. at 901. Whether a claim is indefinite is determined from the

      perspective of one of ordinary skill in the art as of the time the application for the patent was filed.

      See id. at 908. “Indefiniteness must be proven by clear and convincing evidence.” Sonix Tech.

      Co., Ltd. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

             In the context of a claim subject to 35 U.S.C. § 112, ¶ 6, a claim is invalid as indefinite if

      it fails to disclose adequate corresponding structure to perform the claimed function. Williamson,

      792 F.3d at 1351-52. The disclosure is inadequate when one of ordinary skill in the art “would be

      unable to recognize the structure in the specification and associate it with the corresponding

      function in the claim.” Id. at 1352.

II.          Patent-in-Suit (Case No. 6:20-cv-00917)

             U.S. Patent No. 7,423,962 (“the ’962 Patent”) describes a method and apparatus for

      backing up a network element in a telecommunications system, such as a packet-switched mobile

      communication system. See ’962 Patent, Abstract and 1:6-12. The network element comprises at

      least two physical cluster nodes that are redundancy units of each other, and each physical cluster


                                                       -3-
   node further comprises multiple logical/virtual nodes.       See id., Abstract and Fig. 2.      The

   “logical/virtual nodes” hosted by different “physical cluster nodes” are grouped into redundancy

   pairs to form load allocation alternatives. See id., 5:9-53 and Fig. 2. Each load allocation

   alternative is associated with “an external IP address that is used as the user plane address of the

   PDP context,” so that data can be transmitted to a network element by using such IP address. Id.,

   4:51-52 and 5:54-55. When a cluster node malfunctions, “the PDP contexts whose active logical

   node resides in the faulty cluster node will be served by the standby logical node of the pair, which

   thereafter becomes the active logical node.” Id., 2:13-16. Importantly, the network element

   comprises a processor and a memory implementing software routines/algorithms to provide

   redundancy. See id., 4:56-61.

III.        Disputed Terms of the ’962 Patent

            A.     “load allocation alternative[s]” (claims 1, 5, 6, 9, 11, 12, 18, 22, 23, 24, 29, 33,
                   34, 35, 36, 40, 44, 45, 47)

            Huawei’s Proposed Construction                  WSOU’s Proposed Construction

       Plain and ordinary meaning                     directed logical node pair, which indicates the
                                                      active and standby logical node3

            This term should be given its plain and ordinary meaning.

            WSOU asserts that its proposed construction reflects the lexicography of the patentee as

   set forth in the specification. See Opening Brief, at 2. However, to act as its own lexicographer,

   “the patentee must ‘clearly express an intent’ to redefine the term.” Bradium Technologies LLC

   v. Iancu, 923 F.3d 1032, 1044 (Fed. Cir. 2019) citing Helmsderfer v. Bobrick Washroom Equip.,



   3
           At the beginning of its Opening Brief, WSOU states that “consistent with the
   specification’s lexicography, the term ‘load allocation alternative[s]’ should be construed to mean
   a ‘directed node in an active state of AAA functionality.’” Opening Brief, at 2. It thus seems that
   not even WSOU can determine what the “specification’s lexicography” allegedly requires.


                                                   -4-
Inc., 527 F.3d 1379, 1381 (Fed. Cir. 2008). Moreover, “[t]he patentee's lexicography must . . .

appear with ‘reasonable clarity, deliberateness, and precision’ before it can affect the claim.”

Abbott Laboratories v. Syntron Bioresearch, Inc., 334 F.3d 1343, 1354 (Fed. Cir. 2003).

           Here, the lexicography as alleged is neither clear nor precise to reflect the patentee’s intent

to redefine “load allocation alternatives[s].” For example, the specification describes this term in

at least two different ways as shown below.

           A directed logical node pair, which indicates the active and standby logical node,
           is referred to as a load allocation alternative.
           …
           A directed virtual node pair has a feature visible outside the network element called
           a load allocation alternative LBX1, LBX2, LBY1, LBY2, LBZ1, LBZ2, which is a
           logical Gn, Gp or Gi interface.

’962 Patent, 2:9-11 and 5:30-33. Therefore, the language at 2:9-11 (cherry-picked by WSOU to

support its construction) does not reflect any lexicography that is sufficient to narrow the definition

of the disputed claim term in the manner urged by WSOU. See Opening Brief, at 2.

           Indeed, “one of the cardinal sins of patent law [is] reading a limitation from the written

description into the claims.” Phillips, 415 F.3d at 1320. As shown above, WSOU proposed the

construction for this term by referencing only to a certain portion of the specification, and

excluding another relevant portion. As such, WSOU has committed the “cardinal sin” of importing

limitations from exemplary disclosure in the specification into the claims. Id.

           Moreover, WSOU’s proposed construction is flawed because it cannot apply to both the

“load allocation alternative” and “load allocation alternatives,” as claimed. For example, claim 1

recites:

           forming load allocation alternatives of the logical nodes, wherein the first logical
           node of the load allocation alternative resides in the first cluster node and the
           second logical node resides in the second cluster node, wherein the first logical
           node is active and the second logical node on standby or vice versa.



                                                    -5-
’962 Patent, claim 1 (emphasis added). Based on the claim language above, a load allocation

alternative is at least associated with two logical nodes. Therefore, “load allocation alternatives”

cannot be a “directed logical node pair,” which only indicates two logical nodes as proposed by

WSOU. The specification at 2:9-11 as cited by WSOU evidences the same point. See ’962 Patent,

2:9-11 (“A directed logical node pair, which indicates the active and standby logical node, is

referred to as a load allocation alternative.”) (emphasis added). Accordingly, WSOU’s proposal

for this term should be rejected by the Court.

          B.      “maintenance means for maintaining logical nodes at least in first and second
                  parallel physical cluster nodes capable of transmitting data” (claim 29)

         Huawei’s Proposed Construction                    WSOU’s Proposed Construction

    Subject to 35 U.S.C. § 112, ¶ 6                   Subject to 35 U.S.C. § 112, ¶ 6

    Function: maintaining logical nodes at least      Function: maintaining logical nodes at least
    in first and second parallel physical cluster     in first and second parallel physical cluster
    nodes capable of transmitting data4               nodes capable of transmitting data

    Corresponding Structure: processor and            Corresponding Structure: processor and
    memory of a network element implementing          memory of a network element (4:56-61), and
    the algorithms of Fig. 2 and 5:9-29, and          equivalents thereof, and to the extent an
    equivalents thereof                               algorithm is necessary, the algorithm of 5:9-
                                                      29

          The parties agree on the function for this means-plus-function term.             As to the

corresponding structure, WSOU admittedly changed its proposal from “processor and memory,



4
        Both parties proposed the same function for this term as listed above during the exchange
of proposed constructions. Therefore, it appears that WSOU mistakenly placed the proposed
function from a similar term appearing in claim 33 (“maintaining information on a primary and a
secondary cluster node associated with the load allocation alternative”) in both parties’ proposals
for this term. See Opening Brief, at 3, 8. To the extent WSOU contends that “maintaining
information on a primary and secondary cluster node associated with the load allocation
alternative” is the correct function for this term, Huawei reserves the right to rebut any such
contention in Huawei’s Su-Reply Brief.


                                                    -6-
Col. 4:56-61, Col. 5:9-29” to “processor and memory of a network element (4:56-61), and

equivalents thereof, and to the extent an algorithm is necessary, the algorithm of 5:9-29,” and states

that “the parties are essentially in agreement with respect to this term.” See Opening Brief, at 3.

Therefore, the parties appear to agree that the corresponding structure at least includes “processor

and memory of a network element,” and to the extent an algorithm is required, “algorithms of 5:9-

29.5” To the extent WSOU asserts that the corresponding structure does not require an algorithm,

but includes only a “processor and memory of a network element,” the parties are not in agreement,

and any such contention by WSOU should be rejected, for the reasons set forth below.

       First, WSOU’s potential proposal directly contradicts black-letter law relating to claim

construction. See EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621 (Fed.

Cir. 2015) (“this court has consistently required that the structure disclosed in the specification be

more than simply a general purpose computer or microprocessor”); see also Rain Computing, Inc.

v. Samsung Electronics America, Inc., et al., 989 F.3d 1002, 1007 (Fed. Cir. 2021) (“these

computer-readable media or storage devices amount to nothing more than a general-purpose

computer”). The Federal Circuit has explicitly held that “[w]hen dealing with a ‘special purpose

computer-implemented means-plus-function limitation,’ we require the specification to disclose

the algorithm for performing the function.” Function Media, 708 F.3d at 1318; see also Aristocrat

Techs., 521 F.3d at 1333.

       Second, the proposed function for this term does not fall into any exceptions to the

algorithm requirement as created in In re Katz Interactive Call Processing Patent Litig., 639 F.3d

1303, 1316 (Fed. Cir. 2011) (holding that functions of “processing,” “receiving,” and “storing”




5
        The algorithms of 5:9-29 describe Fig. 2. Therefore, Huawei contends that Fig. 2 should
also be part of the corresponding structure.


                                                -7-
customer number data could be achieved by any general purpose computer without special

programming). The Federal Circuit has made it clear in subsequent cases that “[i]t is only in the

rare circumstances where any general-purpose computer without any special programming can

perform the function that an algorithm need not be disclosed.” Ergo Licensing, LLC, 673 F.3d at

1365; see also EON Corp. IP Holdings LLC, 785 F.3d at 621-22 (“the Katz exception is not so

broad . . . ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which

the Katz court vacated the district court’s decision and remanded for the district court to determine

whether disclosure of a microprocessor was sufficient”).

       Here, the proposed function requires maintaining multiple logical nodes in two parallel

physical cluster nodes, where the first cluster node is a redundancy unit to the second cluster node,

and vice versa. As agreed by both parties, the algorithms of 5:9-29 are used to perform the

proposed function. Without the algorithms of 5:9-29, it cannot be known how a processor and a

memory of a network element arrange and maintain the parallel cluster nodes and their logical

nodes in pairs for achieving redundancy. See ’962 Patent, 5:9-29. Clearly, the proposed function

for this term is more than simply “receiving,” “storing,” or “processing” data, and so the Katz

exception to the algorithm requirement is inapplicable.

       Third, WSOU fails to provide any argument as to why the algorithm requirement can be

loosened for this term. Moreover, both parties agreed on the function and corresponding structure

for “first forming means for forming load allocation alternatives of the logical nodes such that the

first logical node of the load allocation alternative resides in the first cluster node and the second

logical node resides in the second cluster node,” appearing in claim 29 of the ’962 Patent, which

is associated with the current term as to pairing for redundancy. For that term, both parties agreed




                                                -8-
that the algorithms of Fig. 2 and 5:30-61 are part of the corresponding structure.6 As such,

WSOU’s proposed “possibility” for this term conflicts with WSOU’s own position for an

associated term.

          Based on the foregoing, and to the extent there is a dispute with WSOU regarding the

inclusion of an algorithm, Huawei’s proposal requiring both “processor and memory of a network

element” and “the algorithms of 5:9-29 and Fig. 2” is the correct corresponding structure pursuant

to 35 U.S.C. § 112, ¶ 6. Therefore, it should be adopted by the Court.

          C.      “execution means for changing, when a cluster node malfunctions, the load
                  allocation of the logical nodes of the load allocation alternatives, the active
                  logical nodes of which reside in the faulty cluster node, by changing the logical
                  nodes from standby to active and the active nodes to standby” (claim 29)

          Huawei’s Proposed Construction                    WSOU’s Proposed Construction

    Subject to 35 U.S.C. § 112, ¶ 6                   Subject to 35 U.S.C. § 112, ¶ 6

    Function: changing, when a cluster node           Function: changing, when a cluster node
    malfunctions, the load allocation of the          malfunctions, the load allocation of the
    logical nodes of the load allocation              logical nodes of the load allocation
    alternatives, the active logical nodes of which   alternatives, the active logical nodes of which
    reside in the faulty cluster node, by changing    reside in the faulty cluster node, by changing
    the logical nodes from standby to active and      the logical nodes from standby to active and
    the active nodes to standby                       the active nodes to standby

    Corresponding Structure: None disclosed           Corresponding Structure: processor and
                                                      memory of a network element (4:56-61), and
                                                      equivalents thereof, and to extent an
    Indefinite for failure to disclose
                                                      algorithm is necessary, the algorithm at 5:62-
    corresponding structure
                                                      6:3.

                                                      Not indefinite.



6
       During the parties’ meet-and-confer on claim construction, Huawei sent a proposal to
WSOU in which Huawei proposed to change its previous proposal of the algorithms for this term
from “Fig. 2 and 5:30-53,” to “Fig. 2 and 5:30-61.” WSOU’s counsel subsequently confirmed that
WSOU accepted Huawei’s compromise proposal.


                                                  -9-
          The dispute relating to this means-plus-function term is whether the specification of the

’962 Patent discloses a structure that is clearly linked to and accomplished the claimed function.

Because it does not, claim 29 of the ’962 Patent is indefinite and therefore invalid. See Williamson,

792 F.3d at 1351-52; see also Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67 (Fed.

Cir. 2008).

                i.   The Specification Fails to Disclose Any Algorithm for the Current Term

          Notably, the specification fails to disclose any algorithm that performs the claimed

function. See Ex. 1, Lavian Decl., at ¶ 86. In particular, the specification fails to disclose how to

change the logical nodes from standby to active, or from active to standby when a cluster node

malfunctions. See id., at ¶ 87. In this regard, WSOU asserts that the exemplary algorithms are

recited at 5:62-6:3.7 See Opening Brief, at 4-5. However, those disclosures are insufficient

because they only mirror the claimed function, as shown by the side-by-side comparison below.

See Aristocrat Techs., 521 F.3d at 1334 (finding insufficient “language [that] simply describes the

function to be performed, not the algorithm by which it is performed”); see also Ex. 1, Lavian

Decl., at ¶ 88.

        Function as Recited in Claim 29                    Language as Recited at 5:62-6:3

    changing, when a cluster node                 If a cluster node A, B, C malfunctions, allocation
    malfunctions, the load allocation of the      of the PDP contexts, whose active unit this
    logical nodes of the load allocation          cluster node is, is changed. The active virtual
    alternatives, the active logical nodes of     node serving the PDP context is put on standby
    which reside in the faulty cluster node, by   and the corresponding standby virtual node
    changing the logical nodes from standby to    becomes active, unless it happens to be faulty as

7
       Means-plus-function claims are limited to the particular structures the specification
describes as performing the recited function, even if a person of ordinary skill in the art would
know what other structures could be employed to perform the function. See Ergo Licensing, LLC,
673 F.3d at 1364 (“Under § 112 ¶ 6, a patentee is only entitled to ‘corresponding structure . . .
described in the specification and equivalents thereof,’ not any device capable of performing the
function.”) Therefore, any algorithm as identified by WSOU should not be, and cannot be merely
“exemplary” algorithms as asserted by WSOU.


                                                  - 10 -
    active and the active nodes to standby        well. In this description, the change of the active
                                                  and standby unit is also referred to as a
                                                  ‘switchover’. When the corresponding standby
                                                  units become active, they start serving the PDP
                                                  contexts.

          As shown above, the specification disclosure only repeats the function as recited in claim

language, and provides no further details regarding how to change the status of logical nodes from

active to standby in a faulty cluster node, and the status of logical nodes from standby to active in

another cluster node. As such, a person of ordinary skill in the art would not have understood, in

view of the specification, how a processor (and a memory) of a network element can communicate

with a “faulty” cluster node, and further change the status of its logical nodes. See Ex. 1, Lavian

Decl., at ¶¶ 88-89.

          The only additional information in the specification disclosure is that the proposed function

can serve PDP (Packet Data Protocol) contexts,8 and that a standby virtual node cannot become

active if it is faulty. However, that does not explain how to change the status of logical nodes.

Even worse, it describes a situation where a standby virtual/logical node cannot become active

without providing any solution or algorithm to address such an issue in order to perform the

function as claimed (e.g., “changing the logical nodes from standby to active”). See id.

          As to the balance of the specification disclosure, it only provides that the function of

changing the load allocation of the logical nodes can be referred to as a switchover, and an active

unit/logical node can serve the PDP context. Again, it fails to explain how to change the status of

logical nodes as required by the claim language.

          Moreover, the specification disclosures, including the disclosures identified by WSOU as



8
        “In the GPRS system, the logical connection between a mobile station and GGSN [which
is a network element in the mobile system,] supporting the mobile station is called a PDP (Packet
data protocol) context.” ’962 Patent, 1:32-33 and 38-40.


                                                 - 11 -
discussed above, fall far short of disclosing the required “step-by-step procedure” for performing

the proposed function of the current term. See Ergo Licensing, LLC, 673 F.3d at 1365 (“an

algorithm is still ‘a step-by-step procedure’ for accomplishing a given result”); see also Typhoon

Touch Technologies, Inc. v. Dell, Inc., 659 F.3d 1376, 1385 (Fed. Cir. 2011). For example, in

order to identify a malfunction, and to accordingly change the status of logical nodes in multiple

cluster nodes, certain coordination must occur among and between a processor and a memory of a

network element comprising cluster nodes, and the cluster nodes comprising logical nodes. See

’962 Patent, claim 29, Fig. 2, and 4:56-61. However, there is no disclosure of any algorithm for

performing such coordination. See Ex. 1, Lavian Decl., at ¶ 90. As a result, a person of ordinary

skill in the art would not have understood, in view of the specification, the timing/order of those

two different changes (i.e., the changes from standby to active and from active to standby). See

id., at ¶ 91. Further, it is not disclosed whether those two changes would be performed in the same

or different ways. See id., at ¶ 92.

             ii.   “Processor and Memory of a Network Element” Alone are Insufficient to
                   Serve as the Corresponding Structure under 35 U.S.C. § 112, ¶ 6

       To the extent WSOU were to argue that the generic “processor and memory of a network

element” alone can serve as the corresponding structure for this term, such an argument would

violate black letter law relating to determining the corresponding structure pursuant to 35 U.S.C.

§ 112, ¶ 6. See Section III.B citing EON Corp. IP Holdings LLC, 785 F.3d at 621; Rain Computing,

Inc., 989 F.3d at 1007; Function Media, L.L.C., 708 F.3d at 1318; Aristocrat Techs., 521 F.3d at

1333; see also Digital Retail Apps, Inc v. H-E-B, LP, 2020 WL 376664, *6 (W.D. Tex. Jan. 23,

2020) (“When it comes to means-plus-function claims, one must identify how the software

performs the functions by disclosing an algorithm in order to provide structural specificity.”).

Further, WSOU fails to provide any arguments as to why the algorithm requirement for a



                                              - 12 -
computer-implemented function can be loosened for this term.

        Moreover, the proposed function for this term does not fall into any Katz exceptions to the

algorithm requirement, which have been explained by the Federal Circuit to be narrow and rare

circumstances. See Section III.B citing In re Katz Interactive Call Processing Patent Litig., 639

F.3d at 1316; Ergo Licensing, LLC, 673 F.3d at 1365; and EON Corp. IP Holdings LLC, 785 F.3d

at 621-22. Here, the proposed function requires identifying a condition in which a cluster node

malfunctions, and upon such a condition occurs, changing the load allocation of the logical nodes

of the load allocation alternatives, the active logical nodes of which reside in the faulty cluster

node. The proposed function further requires the changing is performed by changing the logical

nodes from standby to active and the active nodes to standby. Therefore, the proposed function is

more than simply “receiving,” “storing,” or “processing” data, and so the Katz exception is

inapplicable. See Ex. 1, Lavian Decl., at ¶ 84. As such, “processor and memory of a network

element” alone are insufficient to serve as the corresponding structure for the current term. See

id., at ¶ 85.

        Based on the foregoing, because an algorithmic structure is clearly required, yet the

specification of the ’962 Patent fails to disclose such an algorithmic structure that is clearly linked

to the claimed function, claim 29 is indefinite and therefore invalid.

        D.      “defining means for defining an individual external routine address for each
                load allocation alternative, on the basis of which data is transmitted to the
                network element” (claim 29)

       Huawei’s Proposed Construction                     WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶ 6                    Subject to 35 U.S.C. § 112, ¶ 6

 Function: defining an individual external          Function: defining an individual external
 routine address for each load allocation           routine address for each load allocation
 alternative, on the basis of which data is         alternative, on the basis of which data is
 transmitted to the network element                 transmitted to the network element


                                                - 13 -
 Corresponding Structure: processor and           Corresponding Structure: processor and
 memory of a network element implementing         memory of a network element (4:56-61), and
 the algorithms of 6:4-12, and equivalents        equivalents thereof, and to the extent an
 thereof                                          algorithm is necessary, the algorithm of 6:4-
                                                  6:12

       The parties agree on the function for this means-plus-function term.            As to the

corresponding structure, Huawei has now adopted the algorithm proposed by WSOU (at 6:4-12).

Therefore, both parties agree that the corresponding structure at least includes “processor and

memory of a network element,” and to the extent an algorithm is required, “the algorithms of 6:4-

12.”

       To the extent WSOU asserts that the corresponding structure does not require any

algorithm, but only includes a “processor and memory of a network element,” such an assertion

would violate black letter law relating to determining the corresponding structure pursuant to 35

U.S.C. § 112, ¶ 6. See Section III.B. Moreover, the proposed function for this term does not fall

into any Katz exceptions to the algorithm requirement, which have been explained by the Federal

Circuit to be narrow and rare circumstances. See Section III.B citing In re Katz Interactive Call

Processing Patent Litig., 639 F.3d at 1316; Ergo Licensing, LLC, 673 F.3d at 1365; and EON

Corp. IP Holdings LLC, 785 F.3d at 621-22. Here, the proposed function requires defining an

individual external routine address for each load allocation and so that data can be transmitted to

the network element accordingly. As agreed by both parties, the algorithms of 6:4-12 are used to

perform the proposed function as they disclose that the individual external routine can be defined

as “an individual external user plan IP address at the Gn or Gp interface,” and used as “the PDP

context address of the active virtual node of the load allocation alternative.” ’962 Patent, 6:4-9.

Therefore, the proposed function for this term is more than simply “receiving,” “storing,” or

“processing” data, and so the Katz exception is inapplicable.


                                              - 14 -
       Further, WSOU fails to provide any argument as to why the algorithm requirement can be

loosened for this term. Instead, WSOU only offers the possibility that an algorithm may not be

required, like it did for every means-plus-function term in dispute. Even further, WSOU has

explicitly argued that the corresponding algorithms should be the algorithms of 6:4-12, and cannot

be the algorithms of 7:29-35, as originally proposed by Huawei. See Opening Brief, at 5-6. As

such, WSOU’s proposed “possibility” should fail as it conflicts with WSOU’s own arguments.

       Based on the foregoing, Huawei’s proposal requiring both “processor and memory of a

network element” and “the algorithms of 6:4-12” is the correct corresponding structure pursuant

to 35 U.S.C. § 112, ¶ 6. Therefore, it should be adopted by the Court.

       E.      “load allocation means for distributing the traffic in the apparatus on the basis
               of a specific load allocation plan between the cluster nodes that comprise
               logical nodes” (claim 32)

       Huawei’s Proposed Construction                    WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶6                    Subject to 35 U.S.C. § 112, ¶6

 Function: distributing the traffic in the         Function: distributing the traffic in the
 apparatus on the basis of a specific load         apparatus on the basis of a specific load
 allocation plan between the cluster nodes that    allocation plan between the cluster nodes that
 comprise logical nodes                            comprise logical nodes

 Corresponding Structure: None disclosed           Corresponding Structure:
                                                   processor and memory of a network element
                                                   (4:56-61), and equivalents thereof, and to the
 Indefinite for failure to disclose                extent an algorithm is necessary, the
 corresponding structure                           algorithm of 6:13-18

                                                   Not indefinite.

       The dispute relating to this means-plus-function term is whether the specification of the

’962 Patent discloses a structure that is clearly linked to and accomplished the claimed function.

Because it does not, claim 32 of the ’962 Patent is indefinite and therefore invalid. See Williamson,

792 F.3d at 1351-52; see also Net MoneyIN, Inc., 545 F.3d at 1366-67.


                                               - 15 -
              i.   The Specification Fails to Disclose Any Algorithm for the Current Term

       The specification fails to disclose any algorithm that performs the claimed function. See

Ex. 1, Lavian Decl., at ¶ 98. In particular, the specification fails to disclose how to distribute the

traffic between the cluster nodes. See id., at ¶ 99. In this regard, WSOU asserts that the exemplary

algorithms are recited at 6:13-18. See Opening Brief, at 6-7. However, those disclosures are

insufficient because they only mirror the function as required by the claim language, as shown by

the side-by-side comparison below. See Aristocrat Techs., 521 F.3d at 1334; see also Ex. 1, Lavian

Decl., at ¶ 100.

      Function as Recited in Claim 32                    Language as Recited at 6:13-18

 distributing the traffic in the apparatus on    The traffic in the network element NE may be
 the basis of a specific load allocation plan    distributed between the cluster nodes that
 between the cluster nodes that comprise         comprise active virtual nodes on the basis of a
 logical nodes                                   specific load allocation plan. The traffic in the
                                                 network element NE may be distributed between
                                                 the cluster nodes that comprise standby virtual
                                                 nodes, whereby the standby virtual nodes are
                                                 made active.

       As shown above, the specification disclosure only repeats the function as recited in the

claim language, and provides no further details regarding how the traffic is distributed. Therefore,

a person of ordinary skill in the art would not have understood, in view of the specification, how

a processor (and a memory) of a network element can adjust/distribute the traffic between different

cluster nodes. See Ex. 1, Lavian Decl., at ¶ 101. For example, the specification does not disclose

whether the traffic is distributed/flowed directly between the cluster nodes, or the amount of traffic

is adjusted before it being sent into the cluster nodes. See id., at ¶¶ 102-103. The only additional

information in the specification disclosure is that the logical nodes can be virtual nodes. However,

that does not explain how to distribute the traffic.

       As to the balance of the specification disclosure as cited by WSOU, it at most discloses


                                                - 16 -
that a standby virtual node is activated when the traffic is distributed to it. However, disclosing

the status of logical/virtual nodes to which the traffic is distributed is not equal to disclosing how

to distribute the traffic between multiple cluster nodes. See id., at ¶ 100.

           Moreover, the specification disclosures, including the disclosures identified by WSOU as

discussed above, fall far short of disclosing the required “step-by-step procedure” for performing

the proposed function of the current term. See Ergo Licensing, LLC, 673 F.3d at 1365; see also

Typhoon Touch Technologies, Inc., 659 F.3d at 1385. For example, the specification is wholly

silent as to what it means by “specific load allocation plan,” and how it can help to distribute the

traffic.     The specification at most provides algorithms regarding forming load allocation

alternatives (at Fig. 2 and 5:30-61) corresponding to “first forming means” in claim 29 as both

parties agreed.9 However, the disclosures regarding how to form load allocation alternatives of

logical nodes in cluster nodes cannot inform how to distribute the traffic (e.g., amount or path of

the traffic) between the cluster nodes. Therefore, a person of ordinary skill in the art would not

have understood how the function as recited by claim language is performed in view of the

specification. See Ex. 1, Lavian Decl., at ¶ 104.

                ii.   “Processor and Memory of a Network Element” Alone are Insufficient to
                      Serve as the Corresponding Structure under 35 U.S.C. § 112, ¶ 6

           To the extent WSOU were to take the position that the generic “processor and memory of

a network element” alone can serve as the corresponding structure for this term, such a position

would violate black letter law relating to determining the corresponding structure pursuant to 35

U.S.C. § 112, ¶ 6. See Section III.B. Also, WSOU fails to provide any arguments as to why the

algorithm requirement for a computer-implemented function can be loosened for this term.

           Moreover, the proposed function for this term does not fall into any Katz exceptions to the


9
           See FN. 6 above.


                                                 - 17 -
algorithm requirement, which have been explained by the Federal Circuit to be narrow and rare

circumstances. See Section III.B citing In re Katz Interactive Call Processing Patent Litig., 639

F.3d at 1316; Ergo Licensing, LLC, 673 F.3d at 1365; and EON Corp. IP Holdings LLC, 785 F.3d

at 621-22. Here, the proposed function requires distributing the traffic in the apparatus between

multiple cluster nodes that comprise multiple logical nodes. Therefore, the proposed function is

more than simply “receiving,” “storing,” or “processing” data, and so the Katz exception is

inapplicable. See Ex. 1, Lavian Decl., at ¶ 96. As such, “processor and memory of a network

element” alone are insufficient to serve as the corresponding structure for the current term. See

id., at ¶ 97.

        Based on the foregoing, because the specification of the ’962 Patent fails to disclose an

algorithmic structure that is clearly linked to the claimed function in the current term, claim 32 is

indefinite and therefore invalid.

        F.      “said maintenance means are also configured to maintain information on a
                primary and a secondary cluster node associated with the load allocation
                alternative” (claim 33)

       Huawei’s Proposed Construction                    WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶6                    Subject to 35 U.S.C. § 112, ¶6

 Function: maintaining information on a            Function: maintaining information on a
 primary and a secondary cluster node              primary and a secondary cluster node
 associated with the load allocation alternative   associated with the load allocation alternative

 Corresponding Structure: processor and            Corresponding Structure: processor and
 memory of a network element implementing          memory of a network element (4:56-61), and
 the algorithms of 6:35-44, and equivalents        equivalents thereof, and to the extent an
 thereof                                           algorithm is necessary, the algorithm of 6:35-
                                                   44


        The parties agree on the function for this means-plus-function term.             As to the

corresponding structure, WSOU stated that “the parties are essentially in agreement with respect


                                               - 18 -
to this term.”    See Opening Brief, at 8.     Therefore, both parties appear to agree that the

corresponding structure at least includes “processor and memory of a network element,” and to the

extent an algorithm is required, “the algorithms of 6:35-44.”

       To the extent WSOU asserts that the corresponding structure does not require an algorithm,

but only includes a “processor and memory of a network element,” WSOU again fails to argue

why “said maintenance means” in claim 33 (which depends from the maintenance means in claim

29) is not subject to the algorithm requirement. Also, the Katz exception is similarly inapplicable

for this term because the proposed function of ensuring that data still can be transmitted via a

secondary node after a switchover is obviously more than simply “receiving,” “storing,” or

“processing” data.

       Without the algorithms of 6:35-44, as identified by both parties, a person of ordinary skill

in the art would not have understood that the information associated with the load allocation

alternative to be maintained, as required by the proposed function, is the routing information about

a primary route and secondary route to the load allocation alternative. See ’962 Patent, 6:35-44.

Therefore, Huawei’s proposal requiring both “processor and memory of a network element” and

“the algorithms of 6:35-44” is the correct corresponding structure pursuant to 35 U.S.C. § 112, ¶

6. Therefore, it should be adopted by the Court.

       G.        “changing means for changing load allocation in such a manner that after the
                 switchover of a load allocation alternative, data is transmitted through a
                 physical interface of the backup cluster node to the redundancy unit of the
                 cluster node” (claim 34)

      Huawei’s Proposed Construction                     WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶ 6                   Subject to 35 U.S.C. § 112, ¶6

 Function: changing load allocation in such a      Function: changing load allocation in such a
 manner that after the switchover of a load        manner that after the switchover of a load
 allocation alternative, data is transmitted       allocation alternative, data is transmitted



                                               - 19 -
 through a physical interface of the backup        through a physical interface of the backup
 cluster node to the redundancy unit of the        cluster node to the redundancy unit of the
 cluster node                                      cluster node

 Corresponding Structure: processor and            Corresponding Structure: processor and
 memory of a network element implementing          memory of a network element (4:56-61), and
 the algorithms of Figs. 3 and 4, 6:35-7:25, and   equivalents thereof, and to the extent an
 7:50-8:16, and equivalents thereof                algorithm is necessary, the algorithm of
                                                   11:64-12:15

              i.   An Algorithm is Required for this Means-Plus-Function Term

       The parties agree on the function for this means-plus-function term.             As to the

corresponding structure, both parties agree that the corresponding structure at least includes

“processor and memory of a network element.” However, to the extent WSOU asserts that the

corresponding structure does not require any algorithm, but only includes a “processor and

memory of a network element,” such an assertion violates black letter law relating to determining

the corresponding structure pursuant to 35 U.S.C. § 112, ¶ 6. See Section III.B. Moreover, the

proposed function for this term does not fall into any Katz exceptions to the algorithm requirement,

which have been explained by the Federal Circuit to be narrow and rare circumstances. See Section

III.B citing In re Katz Interactive Call Processing Patent Litig., 639 F.3d at 1316; Ergo Licensing,

LLC, 673 F.3d at 1365; and EON Corp. IP Holdings LLC, 785 F.3d at 621-22.

       The proposed function for this term requires changing load allocation alternative, and so

that data is transmitted through a physical interface of the backup cluster node to the redundancy

unit of the cluster node after the switchover of a load allocation alternative. Therefore, the

proposed function involves operations of a processor and a memory of a network element, a cluster

node, and a backup cluster node to change load allocation by changing a physical interface after

the switchover of a load allocation alternative. As such, the proposed function for this term is




                                               - 20 -
more than simply “receiving,” “storing,” or “processing” data, and so the Katz exception is

inapplicable.

       WSOU further fails to provide any argument as to why the algorithm requirement can be

loosened for this term. Instead, WSOU only throws out the possibility that an algorithm may not

be required (without support), like it did for every means-plus-function term in dispute.

Accordingly, the corresponding structure for this term should include the algorithms.

                ii.   The Proper Corresponding Algorithm is that Proposed by Huawei

       WSOU asserts that the exemplary algorithms for this term are disclosed in the specification

at 11:64-12:15 (see Opening Brief, 8-9), without any explanation as to which of these, if any, are

clearly linked to the claimed function. WSOU’s proposal is further problematic because the

paragraphs at 11:64-12:15 disclose the implementation of the second embodiment. See ’962

Patent, 8:28-12:21. For all the other means-plus-function terms in claim 29, from which claim 34

depends, WSOU points to the paragraphs associated with the implementation of the first

embodiment.10 And the means-plus-function terms in claim 29 are closely associated with this

term (e.g., maintenance means and first forming means in claim 29 and this term are all associated

with the “load allocation alternative”).

       As opposed to WSOU’s, Huawei’s proposed construction properly identifies the

algorithms of Figures 3 and 4, 6:35-7:25, and 7:50-8:16 as the algorithms that the specification

discloses as necessary to implement the proposed function. All the algorithms as identified by

Huawei are associated with the implementation of the first embodiment of the ’962 Patent, which




10
       For example, both parties agree that the algorithms of Fig. 2 and 5:30-61 are part of the
corresponding structure for “first forming means,” and that the algorithms of 5:9-29 are part of the
corresponding structure for “maintenance means.” Importantly, Fig. 2 and 5:9-61 are associated
with the implementation of the first embodiment of the ’962 Patent. See ’962 Patent, 5:5-8:25.


                                               - 21 -
is consistent with Huawei’s proposals for “maintenance means,” “first forming means,” and

“defining means” in claim 29.

       Huawei’s proposal further covers the routing-based solution as well as the link layer

solution, both of which can be used to perform the change of the physical interface after the

switchover of a load allocation alternative as claimed. For example, the routing-based solution

teaches that a network element can maintain the information of the primary route (associated with

the physical interface of the cluster node having active logic node(s)) and secondary route

(associated with the physical interface of the cluster node having standby logic node(s)) to the load

allocation alternative, and the forwarding information that can enable indication of the primary

and secondary routes. See ’962 Patent, 6:35-61, 7:50-65, and Figs. 3-4. Accordingly, “[w]hen the

primary connection malfunctions, data packets are guided to use the secondary route of the load

allocation alternative.” Id., 6:57-59. As a further example, the link layer solution teaches that a

standby unit can monitor the physical connection/interface of the active unit and so that it can start

using the backup physical interface upon a malfunction of the active unit (after a switchover). See

id., 6:62-7:19, 7:66-8:16,11 and Figs. 3-4.

       Based on the foregoing, Huawei’s proposal requiring both “processor and memory of a

network element” and “the algorithms of Figs. 3 and 4, 6:35-7:25, and 7:50-8:16” is the correct

corresponding structure pursuant to 35 U.S.C. § 112, ¶ 6, and thus should be adopted by the Court.

       H.      “switching means for transmitting data by using a routing address defined for
               the load allocation alternative even after a switchover of the load allocation
               alternative” (claim 35)




11
        WSOU’s proposed citations for the algorithms partially overlap with Huawei’s proposal
regarding the link layer solution. For example, the description at 6:66-7:6 and 7:66-8:6 proposed
by Huawei is similar to the description at 11:64-12:4 proposed by WSOU. However, WSOU fails
to explain why its proposed algorithms only include the link layer solution.


                                                - 22 -
       Huawei’s Proposed Construction                     WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶ 6                    Subject to 35 U.S.C. § 112, ¶6

 Function: transmitting data by using a             Function: transmitting data by using a
 routing address defined for the load allocation    routing address defined for the load allocation
 alternative even after a switchover of the load    alternative even after a switchover of the load
 allocation alternative                             allocation alternative

 Corresponding Structure: processor and             Corresponding Structure: processor and
 memory of a network element implementing           memory of a network element (4:56-61), and
 the algorithms of 12:24-61, and equivalents        equivalents thereof, and to the extent an
 thereof                                            algorithm is necessary, the algorithm of 10:7-
                                                    12

              i.   An Algorithm is Required for this Means-Plus-Function Term

       The parties agree on the function for this means-plus-function term.                As to the

corresponding structure, both parties agree that the corresponding structure at least includes

“processor and memory of a network element.” However, to the extent WSOU asserts that the

corresponding structure does not require any algorithm, but only includes a “processor and

memory of a network element,” such an assertion would violate black letter law relating to

determining the corresponding structure pursuant to 35 U.S.C. § 112, ¶ 6. See Section III.B.

Moreover, the proposed function for this term does not fall into any Katz exceptions to the

algorithm requirement, which have been explained by the Federal Circuit to be narrow and rare

circumstances. See Section III.B citing In re Katz Interactive Call Processing Patent Litig., 639

F.3d at 1316; Ergo Licensing, LLC, 673 F.3d at 1365; and EON Corp. IP Holdings LLC, 785 F.3d

at 621-22.

       The proposed function for this term requires transmitting data by using a routing address

defined for the load allocation alternative even after a switchover of the load allocation alternative.

Therefore, the proposed function involves identifying and utilizing a routing address for data

transmissions all the way from before to even after a switchover of the load allocation alternative.


                                                - 23 -
As such, the proposed function for this term is more than simply “receiving,” “storing,” or

“processing” data, and so the Katz exception is inapplicable.

       WSOU further fails to provide any argument as to why the algorithm requirement can be

loosened for this term. Instead, WSOU only throws out the possibility that an algorithm may not

be required (without support), like it did for every means-plus-function term in dispute.

Accordingly, the corresponding structure for his term should require the algorithms.

             ii.   The Proper Corresponding Algorithm is that Proposed by Huawei

       WSOU asserts that the exemplary algorithms for this term are disclosed in the specification

at 10:7-12 (see Opening Brief, 9-10), without any explanation as to which of these, if any, are

clearly linked to the claimed function. Moreover, WSOU’s proposal only provides general

description about the purpose of the routing address. See e.g., ’962 Patent, 10:7-9 (“The routing

address of the load allocation alternative is used as the PDP context address of the active virtual

node of the load allocation alternative.”), and 10:11-12 (“The IP address is used to indicate the

route through the physical interface of the cluster node.”). This disclosure fails to provide any

details regarding the use of a routing address before and/or even after a switchover of the load

allocation alternative.

       As opposed to WSOU’s, Huawei’s proposed construction properly identifies the

algorithms of 12:24-61 as the algorithms that the specification discloses as necessary to implement

the proposed function.    In Huawei’s proposal, the proposed algorithms, including forwarding,

unicast, and multicast mode methods, disclose how to utilize a routing address defined for the load

allocation alternative all the way from before to even after a switchover as claimed to resolve an

issue of packet loss due to a switchover of the load allocation alternative. See id., 12:24-31. For

example, the forwarding mode method teaches that one of the cluster nodes is selected to be a




                                              - 24 -
master node “to the group IP routing address of the network element or to the external address(es)

of the load allocation alternative,” and the selected master node “receives the packets addressed to

the group IP routing address or to the external address of the load allocation alternative and

forwards them to the active cluster node . . . based for instance on the load allocation alternative

address of the data packet.” Id., 12:32-40. Therefore, the forwarding mode method teaches that

from before to even after a switchover, by utilizing a master node associated with the address

defined for the load allocation alternative, the data packet can always be forwarded to the active

cluster node using such address. See id.

       Based on the foregoing, Huawei’s proposal requiring both “processor and memory of a

network element” and “the algorithms of 12:24-61” is the correct corresponding structure pursuant

to 35 U.S.C. § 112, ¶ 6. Therefore, it should be adopted by the Court.

       I.      “performing means for performing a switchover of a load allocation
               alternative inside the network element” (claim 36)

       Huawei’s Proposed Construction                    WSOU’s Proposed Construction

 Subject to 35 U.S.C. § 112, ¶ 6                   Subject to 35 U.S.C. § 112, ¶6

 Function: performing a switchover of a load       Function: performing a switchover of a load
 allocation alternative inside the network         allocation alternative inside the network
 element                                           element

 Corresponding Structure: None disclosed           Corresponding Structure: processor and
                                                   memory of a network element (4:56-61), and
                                                   equivalents thereof, and to the extent an
 Indefinite for failure to disclose                algorithm is necessary, the algorithm of
 corresponding structure                           10:34-38

                                                   Not indefinite.

       The dispute relating to this means-plus-function term is whether the specification of the

’962 Patent discloses a structure that is clearly linked to and accomplished the claimed function.

Because it does not, claim 36 of the ’962 Patent is indefinite and therefore invalid. See Williamson,


                                               - 25 -
792 F.3d at 1351-52; see also Net MoneyIN, Inc., 545 F.3d at 1366-67.

              i.   The Specification Fails to Disclose Any Algorithm for the Current Term

       The specification fails to disclose any algorithm that performs “performing a switchover a

load allocation alternative inside the network element” as claimed. See Ex. 1, Lavian Decl., at ¶

110. WSOU asserts that the exemplary algorithms are recited at 10:34-38. See Opening Brief, at

10-11. However, those disclosures are insufficient because they only disclose that information on

a primary and secondary route to the load allocation alternative can be maintained inside GGSN.

See ’962 Patent, 10:34-38. These disclosures at most relate to “inside the network element” as

claimed, but are wholly silent as to how to perform a switchover of a load allocation alternative.

See Ex. 1, Lavian Decl., at ¶ 111. A person of ordinary skill in the art would not have understood

how to perform a switchover in a network element by solely knowing the location (network

element/GGSN) of the information on a primary and secondary route to the load allocation

alternative as recited at 10:34-38. See id.

       The other disclosures in the specification also fail to disclose any corresponding structure

or algorithms for this term. For example, the specification at 6:53-57 states “[t]he load allocation

change or a switchover between the active unit and the standby unit is not visible outside the

network element, because the external IP address of the load allocation alternative is the only

address visible outside the network element.”       ’962 Patent, 6:53-57; see also id., 7:10-15.

However, the disclosure regarding whether or not a switchover of a load allocation alternative is

visible outside a network element still cannot inform a person of ordinary skill in the art of how

the switchover is performed. See Ex. 1, Lavian Decl., at ¶ 112.

             ii.   “Processor and Memory of a Network Element” Alone are Insufficient to
                   Serve as the Corresponding Structure under 35 U.S.C. § 112, ¶ 6

       To the extent WSOU were to take the position that the generic “processor and memory of



                                               - 26 -
a network element” alone can serve as the corresponding structure for this term, such a position

would violate black letter law relating to determining the corresponding structure pursuant to 35

U.S.C. § 112, ¶ 6. See Section III.B. Also, WSOU fails to provide any arguments as to why the

algorithm requirement for a computer-implemented function can be loosened for this term.

       Moreover, the proposed function for this term does not fall into any Katz exceptions to the

algorithm requirement, which have been explained by the Federal Circuit to be narrow and rare

circumstances. See Section III.B citing In re Katz Interactive Call Processing Patent Litig., 639

F.3d at 1316; Ergo Licensing, LLC, 673 F.3d at 1365; and EON Corp. IP Holdings LLC, 785 F.3d

at 621-22. The proposed function for this term is apparently more than simply “receiving,”

“storing,” or “processing” data, and so the Katz exception is inapplicable. See Ex. 1, Lavian Decl.,

at ¶ 108. As such, “processor and memory of a network element” alone, as proposed by WSOU,

are insufficient to serve as the corresponding structure for the current term. See id., at ¶ 109.

       Based on the foregoing, because the specification of the ’962 Patent fails to disclose an

algorithmic structure that is clearly linked to the claimed function in the current term, claim 36 is

indefinite and therefore invalid.




                                                - 27 -
Dated: June 18, 2021   Respectfully submitted,

                       /s/ Jason W. Cook
                       Jason W. Cook
                       Texas Bar No. 24028537
                       Shaun W. Hassett
                       Texas Bar No. 24074372
                       McGuireWoods LLP
                       2000 McKinney Avenue, Suite 1400
                       Dallas, TX 75201
                       Telephone: (214) 932-6400
                       jcook@mcguirewoods.com
                       shassett@mcguirewoods.com

                       Tyler T. VanHoutan
                       Texas Bar No. 24033290
                       McGuireWoods LLP
                       600 Travis St., Suite 7500
                       Houston, TX 77002
                       Telephone: (713) 571-9191
                       tvanhoutan@mcguirewoods.com

                       Kuan-Chieh Tu
                       Texas Bar No. 24090443
                       McGuireWoods LLP
                       Two Embarcadero Center
                       Suite 1300
                       San Francisco, CA 94111
                       Telephone: (415) 490-0918
                       gtu@mcguirewoods.com

                       J. Mark Mann
                       Texas Bar No. 12926150
                       G. Blake Thompson
                       Texas Bar No. 24042033
                       MANN | TINDEL | THOMPSON
                       300 West Main Street
                       Henderson, Texas 75652
                       Telephone: (903) 657-8540
                       mark@themannfirm.com
                       blake@themannfirm.com

                       Counsel for Defendants Huawei Technologies
                       Co., Ltd., and Huawei Technologies USA, Inc.




                       - 28 -
                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system.

                                             /s/ Jason W. Cook
                                            Jason W. Cook




                                             - 29 -
